Citation Nr: 1700233	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-27 835	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1970, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  The evidence is at least evenly balanced as to whether the Veteran has a current diagnosis of coronary artery disease.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, there are certain diseases, such as ischemic heart disease, to include coronary artery disease, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

In the instant case, the RO has conceded that the Veteran had in-country service in Vietnam.  The Veteran's service personnel records also show that he served on active duty in the USARPAC (United States Army Pacific) from May 23, 1968, to September 15, 1968.  

A review of the Veteran's VA treatment records suggest that he was diagnosed as having coronary artery disease in 2007, as noted by the various past medical history lists.  Coronary artery disease is also listed as an active problem.  However, the time that he was first examined by VA in 2008, he was diagnosed only as having sick sinus syndrome.  Records from the Veteran's private physician also indicate a diagnosis of congestive cardiomyopathy, but not of coronary artery disease or ischemic heart disease.

In December 2010, the Veteran underwent a VA contract examination, which included various diagnostic tests.  Upon examination of the Veteran and review of the evidence, the clinician rendered a diagnosis of coronary artery disease, status-post pacemaker implantation.  The clinician indicated that the diagnosis was based upon results of the chest x-rays and echocardiogram, as well as the implantation of a pacemaker.  Then, in July 2011, a VA clinician who had not previously examined the Veteran, provided an opinion that the Veteran does not have a diagnosis of ischemic heart disease based on the report of the July 2008 VA examination and the December 2010 echocardiogram.

As noted above, VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Specifically, ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide exposure.  38 C.F.R. § 3.309(e).  

Given the evidence of record, the Board finds that although the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise with regard to diagnosis.  While certain clinicians have opined against a diagnosis of coronary artery disease, others have opined that the Veteran indeed does have coronary artery disease.  In essence, the evidence of record contains a difference of professional opinion on the matter at hand.  Here, the Board can find no adequate basis to reject the evidence that is favorable to the Veteran based on a lack of rationale or expertise of the clinician.  Thus, the evidence is at least evenly balanced as to whether the Veteran has coronary artery disease.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Further, the Veteran is presumed to have been exposed during service to an herbicide agent due to his conceded in-country service in Vietnam during the requisite time period.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the Veteran is entitled to service connection for coronary artery disease on a presumptive basis as due to herbicide exposure.  38 U.S.C.A. §§ 1116, 5107; 38 C.F.R. §§ 3.102, 3.307(a)(6); 3.309(e).



ORDER

Service connection for coronary artery disease due to herbicide exposure is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


